Order entered October 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00378-CV

                                 KELVIN PRUITT, Appellant

                                               V.

                            EL LAGO APARTMENTS, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-00583-2015

                                           ORDER
       On May 17, 2015, the reporter’s record was due for this appeal. On May 19, 2015, this

Court sent notice that the record was past due, and directed Denise Y. Condran, Official Court

Reporter of Collin County Court at Law No. 3, to file the record within thirty days. Furthermore,

on July 30, 2015, when the record still had not been filed, we ordered that the record be filed

within ten days or, alternatively, if appellant had not requested the record or no record existed,

that written verification to that effect be provided. On September 9, 2015, when Ms. Condran

had not complied with our July 30th order, we again ordered that either the record or requested

written verification be filed within another ten days and cautioned Ms. Condran that failure to do

so could result in her not sitting as a reporter until she complied. On October 5 and 6, 2015,

when the Court had still not received a response from Ms. Condran, a deputy clerk of this Court
called Ms. Condran to ensure she had received the order. The Clerk left voice messages, but as

of October 8, 2015, Ms. Condran has not communicated with the Court.

       Accordingly, we ORDER Ms. Condran to file the reporter’s record by October 26, 2015.

Because Ms. Condran has failed to comply with the many directives from this Court, we further

ORDER that she not sit as a court reporter until she has filed the record.

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the Honorable Lance S. Baxter, Presiding Judge, Collin County Court at Law

No. 3; Denise Y. Condran; Collin County Auditor; and all parties.




                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE